Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 13 to:
The work machine of claim 11, wherein the crop sensor is configured to identify a flow rate of harvested crop into the tank; and wherein the at least one sensed factor associated with the harvested crop further includes the flow rate of harvested crop into the tank.
Amend claim 14 to:
The work machine of claim 11, further comprising a moisture sensor operatively coupled to the controller and configured to identify the moisture level of harvested crop in the tank; wherein the at least one sensed factor associated with the harvested crop includes the moisture level of harvested crop in the tank.
Amend claim 15 to:
The work machine of claim 11, further comprising a weight sensor operatively coupled to the controller and configured to identify the weight of harvested crop in the tank; wherein the at least one sensed factor associated with the harvested crop includes the weight of harvested crop in the tank.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Haverkamp (DE102008026378) teaches A work machine comprising: 
a supporting structure; 
a harvester assembly coupled to the supporting structure; 
ground engaging mechanisms coupled to the supporting structure; 
a tank coupled to the supporting structure and configured to contain harvested crop harvested by the harvester assembly; 
an engine configured to drive rotation of the ground engaging mechanisms to move the supporting structure during operation of the work machine; 
a controller operatively coupled to the engine, the controller including a memory and a first power curve and a second power curve stored in the memory, the second power curve having a lesser power level relative to the first power curve over a range of engine speeds; 
an operator input device operatively coupled to the controller and configured to send signals to the controller; 
wherein the controller is configured to operate the engine, in response to signals received from the operator input device, in: (i) a nominal mode associated with the first power curve; (ii) a reserve mode associated with the second power curve; and (iii) an automatic mode associated with the first power curve and the second power curve; 
however the prior art of record fails to show or adequately teach
a crop sensor operatively coupled to the controller and configured to identify an amount of harvested crop in the tank; 
wherein, in the automatic mode, the controller is configured to change operation of the engine from operation in accordance with the first power curve to operation in accordance with the second power curve in response to at least one sensed factor associated with the harvested crop; and 
wherein the at least one sensed factor associated with the harvested crop includes a determination that the amount of harvested crop in the tank is above a predetermined upper threshold crop level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747